—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered June 16, 1992, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to establish his identity as the perpetrator beyond a reasonable doubt is unpreserved for appellate review (see, People v Caballero, 177 AD2d 496). In any event, viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, we find that the trial court acted properly in asking the complainant, who had a language difficulty, a limited number of questions in order to clarify certain unclear answers (see, People v Buckheit, 95 AD2d 814).
Finally, the defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Santucci and Florio, JJ., concur.